UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

               -against-
                                                             OPINION & ORDER
RUDY MENA,
                                                                 16 Cr. 850 (ER)
                      Defendant.


RAMOS, D.J.:
     Rudy Mena is currently serving a 180-month sentence at FCI Williamsburg, a medium

security prison in South Carolina. Before the Court is his pro se motion for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A). Doc. 75. For the reasons set forth below,

Mena’s motion is DENIED.

I.   BACKGROUND
     A.      Prior Proceedings

     On January 25, 2018, Mena plead guilty to an Information charging him with one count

of coercion and enticement of a minor to engage in illegal sexual activity, in violation of 18

U.S.C. §§ 2422(b) and 2, and one count of receipt and distribution of child pornography in

violation of 18 U.S.C. § 2252A(a)(2)(B). Doc. 51. The charges arose from Mena’s

communication with an undercover FBI investigator, in which Mena sent sexually explicit

photographs of children, as well as from Mena’s exchange of illicit images of children with his

codefendant, Steven Masiello. See Doc. 77, Gov. Opp., at 1–3. The Court sentenced him to

180 months of imprisonment on both counts, to run concurrently. Doc. 68.
       B.        Mena’s Motion

       Mena first submitted a pro se application for compassionate release to the BOP on

 October 26, 2020, based on his purported susceptibility to complications if he were to contract

 COVID-19. Doc. 75. In his application, he argued that he suffered from “sleep apnea, anxiety,

 shortness of breath, hyperventilation, and a low immune system.” Id. at 3. He also noted that

 he was previously a pack-a-day smoker. Id. He argued that FCI Williamsburg did not

 adequately protect inmates from the spread of COVID-19, and that it did not provide adequate

 medical care. Id. Mena also argued that, if granted compassionate release, he would work as a

 home health aide to his grandmother in the Bronx. Id.

       The BOP denied Mena’s request on November 23, 2020. Id. at 4. In a letter dated

 December 27, 2020, Mena appealed the denial of his request to this Court. Id. at 1. The

 Government submitted a brief in response on June 8, 2021. Doc. 77.

 II.   LEGAL STANDARD

       A.        18 U.S.C. § 3582

       Although a court may not normally “modify a term of imprisonment once it has been

imposed,” there are certain limited exceptions, including “compassionate release.” See United

States v. Roberts, No. 18 Cr. 528 (JMF), 2020 WL 1700032, at *1 (S.D.N.Y. Apr. 8, 2020)

(internal quotation marks and citation omitted). Under 18 U.S.C. § 3582, a court may reduce a

prisoner’s sentence when it finds that there are “extraordinary and compelling reasons” that

warrant such a reduction, but one of two conditions must first occur: Either the BOP Director

may move the court to release the prisoner; or, alternatively, the prisoner himself may move the

court, but only after he has fully exhausted all administrative rights. See 18 U.S.C. §

3582(c)(1)(A).


                                                 2
       Prior to the First Step Act, sole authority rested with the BOP to determine what

 reasons, for purposes of compassionate release, are “extraordinary and compelling.” See

 U.S.S.G. § 1B1.13 (“BOP Policy Statement”), Application Note 1(D). The BOP Policy

 Statement includes as an “extraordinary and compelling reason” the existence of “a serious

 physical or medical condition … that substantially diminishes the ability of the defendant to

 provide self-care within the environment of a correctional facility and from which he or she

 is not expected to recover.” U.S.S.G. § 1B1.13 cmt. 1(A)(ii)(I). It also permits the Court to

 consider whether the incarcerated person “is not a danger to the safety of any other person or

 to the community, as provided in 18 U.S.C. § 3142(g).” Id. at § 1B1.13(2). The First Step

 Act has also “freed district courts to consider the full slate of extraordinary and compelling

 reasons that an imprisoned person might bring before them in motions or compassionate

 release.” See United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020).

       If the sentencing court finds that “extraordinary and compelling reasons” exist, it “may

reduce the term of imprisonment (and may impose a term of probation or supervised release

with or without conditions that does not exceed the unserved portion of the original term of

imprisonment), after considering the factors set forth in Section 3553(a) to the extent that they

are applicable.” 18 U.S.C. § 3582(c)(1)(A). These factors include the nature and circumstances

of the offense; the history and characteristics of the defendant; the need for the sentence

imposed, and the need to avoid unwarranted sentence disparities. 18 U.S.C. § 3553(a).

 III. DISCUSSION

       A.      Extraordinary and Compelling Reasons

       Mena’s motion lists several reasons why he believes he is at a heightened risk of serious

complications from COVID-19. However, these do not establish “extraordinary and


                                                 3
compelling” reasons for release. First, with the exception of “low immune system,” the medical

conditions Mena lists do not appear on the CDC’s most recent guidance regarding conditions

that “can make [one] more likely to get seriously ill from COVID-19.” Doc. 77 at 7–8; see also

Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last visited June 23, 2021). Courts in this

district have repeatedly denied motions for compassionate release that are based only on a risk

of contracting COVID-19, without accompanying conditions that make severe illness more

likely. See, e.g., United States v. Haney, 454 F. Supp. 3d 316, 322–23 (S.D.N.Y. 2020)

(denying compassionate release to 61-year old individual who did not suffer from deleterious

health conditions that made him particularly vulnerable to COVID-19); United States v.

Walden, No. 96 Cr. 962 (LAK), 2020 WL 7870670, at *2–4 (S.D.N.Y. Dec. 31, 2020) (denying

compassionate release to individual whose documented health conditions “[did] not pose

significant risks with respect to COVID-19.”).

       Second, Mena’s reference to a “low immune system” is not supported by any

documentation of an immunocompromising condition. As the moving party, Mena has the

burden to show that he is entitled to compassionate release. See United States v. Ebbers, 432 F.

Supp. 3d 421, 426–27 (S.D.N.Y. 2020) (citing United States v. Butler, 970 F.2d 1017, 1026 (2d

Cir. 1992)). Here, Mena cites to no records corroborating his list of conditions. Moreover, the

Government has submitted his BOP medical records dating back to 2016. See Ex. A (filed

under seal). These also do not reference any immunocompromising condition. Thus, while an

immunocompromising condition might constitute an “extraordinary and compelling”

circumstance in light of the COVID-19 pandemic, Mena has not met his burden to show that he

suffers from such a condition.



                                                 4
         Finally, the Court acknowledges that CDC guidance provides that being a former

smoker “can make [one] more likely to get severely ill from COVID-19.” See Medical

Conditions, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

with-medical-conditions.html (last visited June 23, 2021). Mena’s status as a former smoker is

documented in his medical records. See Ex. A at 97. However, in circumstances similar to this

(i.e., when the applicant is young and their facility’s COVID infection rate is low), at least one

court in this District has declined to find that being a former smoker constitutes an

extraordinary and compelling reason for release. See United States v. Batista, No. 18 Cr. 319

(LTS), 2020 WL 6132239, at *4 (S.D.N.Y. Oct. 19, 2020) (finding that 28-year old applicant

with high BMI who was a former smoker did not merit compassionate release, citing her youth

and the facility’s success in curbing the spread of COVID-19); see also United States v. Ahmed,

No. 16 Cr. 826 (LTS), 2021 WL 797673, at *3 (S.D.N.Y. Mar. 1, 2021) (collecting cases in

which compassionate release applications were denied due to defendants’ youth). The same

factors counsel against release here: Mena is also 28-years old, and as of June 23, 2021, there

were only three confirmed positive cases among inmates at FCI Williamsburg. See COVID-19

Cases, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited June 23,

2021).

         The Government also notes that Mena has been fully vaccinated against COVID-19.

Doc. 77 at 9. Access to an approved COVID-19 vaccine generally counsels against

compassionate release based on COVID risk, due to the strong evidence of the effectiveness of

each of the vaccines. See, e.g., United States v. Kosic, 18 Cr. 30 (PAC), 2021 WL 1026498, at

*2 (S.D.N.Y. Mar. 17, 2021) (noting that vaccination can mitigate an inmate’s heightened risk

from COVID-19 such that it is no longer extraordinary and compelling). While “[n]o data are



                                                 5
available to establish COVID-19 vaccine . . . efficacy in [immunocompromised] groups,” Mena

has provided no evidence that he suffers from such a condition. See COVID-19 Vaccines,

CDC, https://www.cdc.gov/vaccines/covid-19/clinical-considerations/covid-19-vaccines-

us.html (last visited June 23, 2021). Accordingly, this factor also weighs against compassionate

release.1

          B.     The Remaining Section 3553 Factors

          Additional factors under 18 U.S.C. § 3553(a) also counsel against release at this time,

    even if extraordinary and compelling reasons were shown. The Court granted Mena a

    downward variance from a guidelines range of life imprisonment, and sentenced him to the

    mandatory minimum of 180 months. Doc. 77 at 13–14. At this time, Mena has served less

    than one-third of that sentence. Release at this relatively early stage would not reflect the

    seriousness of the charges to which Mena pleaded. Id. at 14. Moreover, while Mena’s

    application lists the contact information of several friends and family members and describes

    his anticipated post-release plans, he has not shown any reason that the sentence imposed by

    the Court is no longer sound, nor has he provided evidence of rehabilitation efforts such as

    participation in BOP programming.

    IV. CONCLUSION

          For the reasons discussed, Mena’s motion for compassionate release is DENIED. The

    Clerk of Court is respectfully directed to terminate the motion, Doc. 75, and mail a copy of this

    order to Mena.



1
  The BOP’s efforts to vaccinate inmates also undermines Mena’s contention that the BOP is unable to control the
spread of COVID-19 at FCI Williamsburg. See Doc. 75 at 3. As of June 23, 2021, BOP data showed that 860
inmates at FCI Williamsburg had been fully vaccinated. See COVID-19 Vaccine Implementation, Federal Bureau
of Prisons, https://www.bop.gov/coronavirus/ (last visited June 23, 2021).


                                                        6
It is SO ORDERED.


Dated:   June 23, 2021.
         New York, New York

                                  EDGARDO RAMOS, U.S.D.J.




                              7
